BARFIELD, Judge.
The trial court dismissed appellants’ nine-count second amended complaint against Henderson Construction, Watson Realty and Campbell. Eight of those counts fail to state a legal cause of action and violate the pleading rules of the Rules of Civil Procedure. Count I does manage to recite the elements of a breach of contract cause of action. However, that count also violates Fla.R.Civ.P. 1.110(b). Appellants’ counsel foreclosed his opportunity to further amend this complaint by requesting a dismissal with prejudice, if the court dismissed the complaint.
Accordingly, the order dismissing all counts of the complaint is AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.